Fourth Court of Appeals
                                San Antonio, Texas
                                     February 5, 2021

                                   No. 04-20-00383-CV

                  IN THE INTEREST OF L.S. AND W.S., CHILDREN

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2018-10-32406-CV
                   Honorable Camile Glasscock Dubose, Judge Presiding


                                     ORDER

       Appellee’s brief was originally due on December 28, 2020. Appellee has been granted
one previous extension, until February 8, 2021. On February 3, 2021, appellee filed
a second motion for extension of time to file her brief. The motion is unopposed.

      The motion is GRANTED. Appellee’s brief is due no later than February 25, 2021.




                                                 _________________________________
                                                 Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court